Opinion by
Mr. Chief Justice Bell,
Leonard M. Sagot was formerly the elected President-Business Representative of Philadelphia Mailers *388Union No. 14, hereinafter called P.M.U. On January 16, 1961, Harold A. Hosier, President of the International Mailers Union, hereinafter called I.M.U., appointed Sidney Ginsberg as Trustee of the P.M.U. Ginsberg temporarily suspended Sagot as President-Business Representative of P.M.U. pending the outcome of a hearing scheduled for February 14, 1961. A hearing was held on the aforementioned date and on February 22, 1961, Hosier decided to continue the Trusteeship for an indefinite period of time. Appellant appealed his suspension as President-Business Representative of P.M.U. to the I.M.U. Convention but his appeal was not sustained. He followed all the procedural rules and pursued and exhausted all the internal remedies required by the Bylaws of the Union.
Thereafter appellant filed a three-count complaint in Equity seeking, inter alia, his reinstatement as President-Business Representative of P.M.U. Appellees filed an answer which contained new matter and a counterclaim. Appellant replied to the new matter and counterclaim. Appellant then filed a motion for judgment on the pleadings,* and an amended motion for judgment on the pleadings as to count one of the three-count complaint. The lower Court denied this amended motion and from the Order dismissing this motion, Sagot took this appeal.
The Order appealed from is interlocutory and the appeal must be quashed: Reading Company v. Willow Development Company, 407 Pa. 469, 181 A. 2d 288.
Appeal quashed, costs to abide the final decree.

 This motion was subsequently withdrawn.